Citation Nr: 1143304	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for residuals of a low back injury.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

3.  Entitlement to a prestabilization rating from the date of separation from inactive duty for training in March 1989.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1979 to January 1980 and on active duty from January 1980 to January 1984.  He had subsequent service in the National Guard, to include a period of inactive duty for training in March 1989.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 1991, the Veteran and his father testified at the RO before an RO Hearing Officer.  A transcript of that hearing is associated with the claims file.  

This case has a long procedural history.  The Board first addressed all three issues in February 1993 when it remanded the issues to the RO for additional development.  It again remanded the issues for additional development in January 1997.  In February 1999 the Board granted the appeal to the extent of a 40 percent rating for the Veteran's low back disability and denied the appeal as to the other two issues.  

The Veteran appealed the February 1999 decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In February 2001, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the February 1999 decision as to a rating higher than 40 percent for the Veteran's low back disability and as to the other two issues, and remanded the matter to the Board for compliance with the terms of the joint motion.  

In December 2002, the Board again remanded the matter to the RO for additional development.  The matter was returned to the Board and in a May 2005 decision, the Board denied the appeal as to all issues.  The Veteran appealed that decision and in January 2007, the Veterans Court again granted a joint motion of the Parties, vacated the May 2005 Board decision, and remanded the matter to the Board for compliance with the terms of the joint motion.  

In August 2007, the Board issued a document in which it denied entitlement to a prestabilization rating and remanded the issues of entitlement to a higher rating under the rating schedule for the back disability and a TDIU.  The Veteran appealed the decision to the Veterans Court.  In August 2008, the Veterans Court granted a joint motion of the Parties, vacated the Board's decision to deny entitlement to a prestabilization rating, and remanded that matter to the Board for compliance with the terms of the joint motion.  

In an April 2010 decision, the Board again denied entitlement to a prestabilization rating.  The Veteran appealed that decision to the Veterans Court.  In February 2011, the Veterans Court granted a joint motion of the Parties, vacated the April 2010 Board decision, and remanded the matter to the Board for compliance with the terms of the joint motion.  

The issue of entitlement to a prestabilization rating is addressed in the REMAND section of the instant document and is REMANDED to the RO.  The Board explains its decision to remand this matter in more detail in the REMAND section of this document.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, residuals of the Veteran's low back injury resulted in pronounced intervertebral disc syndrome with persistent symptoms compatible with left sciatic neuropathy and little intermittent relief.  

2.  From September 23, 2002, forward, residuals of the Veteran's low back injury resulted in severe limitation of motion of the lumbar spine.  

3.  From September 23, 2002, forward, residuals of the Veteran's low back injury resulted in moderately severe incomplete paralysis of the left sciatic nerve.  

4.  Residuals of the Veteran's low back injury render him unable to secure and follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for residuals of the Veteran's low back injury have been met prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59 (2011), 4.71a, Diagnostic Codes 5293 (2002).

2.  The criteria for a 40 percent rating for orthopedic manifestations of residuals of the Veteran's low back injury have been met for the period from September 23, 2002, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59 (2011), 4.71a, Diagnostic Code 5292 (2003).  

3.  The criteria for a 40 percent rating for neurologic manifestations of residuals of the Veteran's low back injury have been met for the period from September 23, 2002, forward.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8520 (2011).  

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340 , 3.341, 4.16(a), 4.19 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Veterans Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a claimant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, VCAA content complying notice was provided in letters sent to the Veteran in January 2003, September 2007, May 2008.  The January 2003 letter informed the Veteran of his and VA's duties in obtaining evidence to substantiate his claims.  The September 2007 letter again provided the Veteran with this information and informed him as to the evidence necessary to establish a TDIU, a disability rating, and an effective date.  The May 2008 letter again informed the Veteran as to what the evidence must show to establish a higher rating for his residuals of a low back injury.  

Following the content complying notice, VA has provided the Veteran with a meaningful opportunity to participate in the processing of his claim, in particular the opportunity provided by the considerable amount of time since the notice was provided.  VA has afforded him adequate process since the notice was provided in that the RO has readjudicated the claims that are decided in the instant decision, most recently by the issuance of a supplemental statement of the case in June 2011.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained service and VA treatment records.  In September 2007, the RO sent a letter to the Veteran and his representative in which it requested that the Veteran submit any evidence that he had related in this claimed disability.  In that letter, the RO informed the Veteran that if he wanted VA to assist him in obtaining evidence he should submit completed VA Form 21-4142, Authorization and Consent to Release Information to VA.  Included in that letter were copies of VA Form 21-4142.  In a March 2008 letter, the Veteran's representative stated that he was enclosing a request for and authorization to release medical records for treatment he received from "J.S.," D.C.  What was included was a VA Form 10-5345 "Request and Authorization to Release Medical Records or Health Information."  This form is by its terms an authorization for VA to release information to another entity.  In the "To Department of Veteran Affairs (print or type name and address of health care facility) is the name and address of a chiropractor "J.S.," D.C.  In the section for the name and address of the organization or individual to release the information is the name of the Veteran's representative's law firm and to VA.

In the November 2010 letter, the RO specifically addressed the issue of outstanding treatment records from the chiropractors, Dr. B.B. and Dr. J.S., informing the Veteran to complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider, so that VA could obtain the treatment information.  The letter also informed the Veteran that he could obtain and submit the information to VA himself.  

No completed VA Form 21-4142 was submitted.  No additional records were submitted.  

In a letter received by the RO in August 2011, the Veteran's representative stated that the Veteran had sent the RO copies of Dr. J.S.'s chiropractic treatment records on at least two occasions and provided VA with a release form so that the records could be requested again.  The letter states that the release form is enclosed and states that it appeared that the RO had not requested the records.  Included with that letter was a copy of the VA Form 10-5345 already discussed.  

As noted above, by its terms the VA Form 10-5345 only authorizes VA to release information to another individual or organization.  Again, the VA Form 21-4142 or its equivalent was not submitted.  The use of the incorrect form renders the form invalid because there is, essentially, conflicting information in the form when compared to the letter from the representative.  By its terms, VA Form 10-5345 is an authorization for release of information from VA because the form states "Veteran's Request:  I request and authorize Department of Veterans Affairs to release the information specified below  to the organization or individual named on this request."  The Board has tried to interpret the form consistent with an authorization to release evidence to VA but such interpretation is untenable.  

Although VA has a duty to assist a claimant in obtaining relevant evidence, the Veteran has a duty to execute the proper requested release forms or their equivalent.  Here, this is not a case of an individual, unfamiliar with law or procedure and unrepresented by a sophisticated representative, to fail to provide the necessary documents.  Rather, the incorrect form, a form which is plain on its face as to the authorization it provides, was submitted along with communication on the letterhead of a law firm and signed by a paralegal.  VA has provided the Veteran, and his representative with the proper release form, 21-4142, on more than one occasion and with a letter specifically explaining to complete the form for release of information from the identified chiropractors, or, for that matter, to submit the evidence itself.  The Board finds that VA has fulfilled its duty to assist in this regard and has no duty to provide any more instruction to the Veteran or his representative as to obtaining assistance or submitting the evidence.  

Several adequate examinations have been afforded the Veteran, specifically in May 1990, April 2004, and January 2009.  Those examinations are adequate because the examiners provided sufficient detail as to the Veteran's disability on appeal, took into consideration his past medical history and examinations, and supported the conclusions reached with analysis that the Board can consider and weigh against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 102, 123-25 (2007).  

There has been compliance with the April 2010 Board remand orders.  The RO obtained records from the Iron Mountain VAMC for the period since April 2001 and associated those records with the claims file.  There is an undated document associated with the claims file, essentially a computer screen printout, annotated that there is no vocational rehabilitation folder.  This is filed between two documents dated after the April 2010 Board remand.  From this evidence, the Board concludes that there is no VA vocational rehabilitation evidence in existence.  The Board therefore finds that there has been compliance with the Board's remand directive to obtain any vocational rehabilitation records.  

In that November 2010 letter, the RO also informed the Veteran to fill out the enclosed VA Form 21-4142 so that VA could obtain treatment information from Dr. J.S. and Dr. B.B., two chiropractors that the Veteran had identified as providing relevant treatment.  The Veteran did not provide the completed authorizations or their equivalent.  

Finally, in June 2011, the RO issued a supplemental statement of the case.  In that document the RO included the complete text of 38 C.F.R. § 3.321(b), the regulatory subsection that addresses ratings based on extraschedular consideration.  This document satisfies the final directive in the Board's remand, to readjudicate the claim of entitlement to a higher disability rating for the Veteran's low back disability, to include any associated radiculopathy, and take into consideration whether extraschedular referral was warranted.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained or that VA has not already fulfilled its duty to assist the Veteran in obtaining.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of claim for higher low back disability rating

II.A.  Factual background

Of record is a March 13, 1989 written statement by the Veteran regarding his injury that forms the basis for his appeal.  He stated that on the previous day he fell, landed on his buttocks, and felt a sharp pain and heard a crack in his spine.  He reported that after getting back up he was unable to straighten fully and felt a numbness in his left leg.  He reported that after sitting in his office chair for approximately 10 minutes his left leg went completely numb and he had no control of movement of that leg.  He reported that he then went to the military hospital, a physician examined his lumbar spine, suspected that he had a disc rupture and placed him on 7 to 10 days bedrest.  

Service treatment records include a narrative summary with a date of admission March 12, 1989 and date of discharge of March 22, 1989.  This documents the Veteran's reports of symptoms and that he reported to the emergency room.  Physical examination revealed tenderness along the left paraspinal in the lumbar region and a decreased pinprick sensation of the lateral thigh and leg extending on all the toes to light touch and pinprick.  Straight leg raising was present on the left, approximately 20 degrees, which increase numbness of the legs.  There were symmetric Achilles reflexes and decreased left patellar reflex.  He was managed with 10 days bedrest and responded well to treatment.  MRI of the lumbosacral spine performed two days prior to discharge showed no abnormalities.  Discharge diagnosis was sciatica.  

Orthopedic examination in June 1989 showed an essentially normal back examination.  He complained of low back pain on forward flexion but had full range of motion.  Straight leg raising at that time was positive at 70 degrees bilaterally but with no spasm noted.  Reflexes were intact although left patellar reflex was not always obtained   X-rays were within normal limits, with the L5 process slightly larger on the left but not to a degree that sacralization was considered.  There was a comment that although there was no positive objective evidence of residual disability, that was not conclusive.  

September 1989 treatment note documents that electromyogram was normal and bone scan showed mininal increased activity in the knees and ankles.  He complained of having more problems if sitting for long periods.  

The Veteran underwent a Medical Board evaluation because it appeared that he would not return to full active status within the following several months.  The Medical Board determined that the Veteran was unable to perform his military duties in a full duty capacity and that the case be referred to the Central Physical Evaluation Board with a diagnosis of chronic low back pain.  

A physician's statement from January 1990 includes that a physician in the orthopedic department examined the Veteran and found that he was disabled for the performance of military duties from September 1989 to January 1990.  There are no dates for a finding of disability as to his civilian occupation but it was noted on this form that he had no civilian occupation (unemployed).  The diagnosis was chronic low back pain with no etiology.  

Follow-up visits found in the service treatment records from April 1989 document assessment of sciatica.  May 1989 follow-up notes include that the Veteran's back was feeling better but he had some pain in the left leg.  He reported that he felt 75 percent back to normal.  Objectively he had "persistent absent left achilles" and was positive for straight leg raising at 45 degrees.  Assessment was sciatica and the plan was for a nerve conduction study and referral to orthopedics.  

In May 1990, the Veteran underwent a VA C&P examination of his spine.  At that time he reported low back pain, spasms in his left leg, no feeling in his left foot, that he was unable to drive a car without sharp pain, had trouble bending to tie his shoes, and that his pain caused difficulty sleeping.  He also reported that he had stomach ache, vomiting, migraine headaches, rapid weight gain - due to side effects of pain medication.  He reported that he had no occupational history since discharge from service or latest VA examination and the reason he was unable to do his job was that heavy lifting was required.  

General physical examination found the Veteran to be overweight and with exaggerated erect posture and exaggerated limping gait.  Musculoskeletal examination included that deep tendon reflexes were normal, he had right and left patella reflexes; left ankle jerk was a little bit less than right ankle jerk.  The examiner stated that he had no real focal deficits neurologically, grossly, and that the Veteran reported slightly less feeling in his left as opposed to his right leg on pin prick testing.  Babinski and pulse were normal.  

Hip flexion was to 130 degrees, external hip rotation was to 45 degrees, and internal hip rotation was to 35 degrees.  The examiner did not provide range of motion measurements in degrees as to the Veteran's low back; he did state that, as to forward flexion, the Veteran could just about touch his toes with his knees straight and fingertips extended, had just about full extension, and that he was able to rotate his truck left and right with no difficulty.  He also stated that his toe heel walk was entirely normal, "even though it's exaggerated that he has weakness."  Straight leg raising done in three different modalities, was entirely negative to 90 degrees.  

The examiner reported in one section of the report as follows: 

As stated before, his gait is exaggerated.  He has a little bitty cane.  When I first saw him downstairs he was riding in a wheelchair.  He says that when he walks more than ten steps his back hurts a lot so when he has to walk a long distance he uses a wheelchair.  The patient dressed and undressed with no difficulty at all.  

In a remarks section, he provided the following:  

The patient has subjective complaints.  There does not appear to be any real objective findings to the cause of his alleged back pain.  As stated previously, when I first saw that patient, he was wheeling himself around in a wheelchair, and when I asked why he was in the wheelchair he stated that when he has to  walk more than ten steps his back hurts and then he has to stop and rest and so he figured  by using the wheelchair it would not hurt his back as much.  He also, when I had him walk without the wheelchair from the waiting room to my office, he walked with the use of a cane, but he really didn't show any real need for the cane.  X-rays of his lumbosacral spine are essentially normal with the exception of an increased lordosis and minimal scoliosis of the lumbar spine.  

The examiner diagnosed "[b]ack pain, subjective, no real objective findings."  

In a February 1995 letter, a chiropractor, Dr. "E.H.K." reported that he had known the Veteran since 1987.  Dr. E.H.K stated that his "injuries have severely affected his ability to use his lower back and lower extremities."  He stated that over the years there was a notable decrease in the lower extremity reflexes, that the patellar reflexes were absent and the Achilles were only a trace.  He reported that Minor's sign was positive, the Veteran was unable to stand on the right heel, all cervical range of motion was decreased from July 1990, cervical compression was positive at the lumbosacral junction, Leseques and Kernig's signs were positive; Braggard's, Goldthwait's, Fabere-Patrick, Soto Hall, Ely's, and Deerfield tests were all positive; straight leg raising was positive at a smaller angle on the right than on the left.   

In September 1997, the Veteran again underwent examination of his low back.  He reported at that time that his longest period of employment since he hurt his back was 14 weeks and that the jobs were terminated because he was unable to do the jobs because of excessive low back pain.  

Subjectively he reported cramps, sharp hot pain, and spasm of his low back into his left leg.  He reported that the pains were very sharp in the lumbar spine with radiation around to the font, even up to his lower ribs.  He stated that on a scale of one to ten, with ten being the worst imaginable pain, his pain at the time of the examination was three.  He reported that the pain was exacerbated by prolonged walking of anything over one half block even with a cane and with riding over bumpy roads.  The Veteran reported that during exacerbations his pain was greater than a level of 10.  The Veteran also reported at this examination that, after the fall that injured his back he had urinary incontinence.  

The examiner stated that the examination of the Veteran was difficult because he resistant any muscle testing, particularly of his legs.  He had a lot of guarding and claimed that he had problems with his left leg.  However, objectively he had more increase in symptoms with moving his right leg.  Straight leg raising was negative on the left and positive on the right.  Patrick's test was normal on the left and he had pain on the right.  Muscle bulk and tone were normal.  He ambulated stiffly, especially with his left leg.  Heel and toe walking were normal.  He was able to normally bend over to put on boots at the end of the examination.  

There were no postural abnormalities.  He had a fixed deformity of a flattened lordotic lumbar curve.  No back muscle spasm was noted.  Range of motion was forward flexion to 72 degrees, extension to 18 degrees, left lateral flexion to 12 degrees, right lateral flexion to 15 degrees; with normal right and left rotation.  The examiner followed these reports of range of motion measurements with the comment that all movements that the Veteran performed caused him to grimace and that the Veteran reported that he was in pain all the time.  The examiner also commented that the Veteran made all movements very slowly and tentatively.  He stated that no neurological involvement was noted.  

X-rays at this time showed left scoliosis with minor degenerative changes involving the lumbar spine.  Calcification overlying the superior medial aspect of the left iliac bone were probably retropertineal.  Thoracic spine x-rays showed minor degenerative changes and scoliosis.  Diagnosis was low back pain and sciatica.

In May 2001, the Veteran was admitted to a VA medical facility for an unrelated problem.  Physical examination at admission, however, revealed that patellar reflexes were absent.  

In April 2003 he underwent another relevant C&P examination.  The examiner stated that the Veteran got relief from medication and bedrest.  There is no indication that bedrest was prescribed by a physician.  The Veteran reported that he had a difficult time functioning overall because of chronic back pain, and that relaxation, concentration, and biofeedback helped him to modulate his pain.  

The Veteran also reported that ambulated with a cane and could walk no more than two blocks, after which he had severe leg spasms, back pain, and ended up on bedrest if he pushed himself to walk that far.  There is no indication that he was prescribed bedrest by a physician.  He reported that he had been unemployed since 1994, that he had been a bus driver for a Native American organization but after working in that job for half a year, and enjoying the job, he failed a Department of Transportation physical because of loss of deep tendon reflexes.  He reported that the reflexes were unable to be elicited and that no one else would hire him because of his back related military discharge and loss of the bus driver job due to inability to drive the commercial vehicle.  He reported that he had worse pain riding in a car over a 30 to 45 minute period.  He reported that he had no loss of bowel or bladder control.  He also reported pain problems getting dressed, tying his shoes, and getting in and out of the bathtub.  He denied any falls but reported that he had some near falls.  He reported that in the past his wife had been helpful but she was now deceased.  Her reported that he was told to avoid lifting in excess of 8 pounds and that following that advice tended to keep his pain in a reasonable range.  

Physical examination revealed that the Veteran ambulated with an antalgic gait, favoring the left leg, and that he ambulated with a cane.  On range of motion testing he had lateral flexion to 6 degrees to the right and 10 degrees to the left, with pain, extension to 20 degrees, which the Veteran reported that he could do fairly well, and forward flexion to 58 degrees with pain upon standing back upright.  Straight leg raising was to 22 degrees, left, with complaint of mild pain in the low back.  He had significant difficulty standing on his left leg.  He reported that it did not feel stable.  He was able to ambulate reasonably well with a cane.  He had greater difficulty doing minor deep knee bend and had to grab the examination table to help stand back upright related to the stated weakness of the left leg.  As to deep tendon reflexes, none were elicited at the left patella despite multiple attempts, none at the left Achilles, one plus at the right Achilles and minimal patella on the right.  

March 2003 x-rays showed slight scoliosis on the right and normal intervertebral disc spaces.  There was no evidence of fracture or other bony abnormality, and all vertebral bodies appeared normal.  The x-ray impression was slight scoliosis otherwise normal lumbar spine.  

Diagnosis was as follows:  

Lumbosacral strain with intervertebral disc syndrome with severe left leg weakness.  With absent lower extremity deep tendon  reflexes with complaint of numbness in the L5-S1 dermatome distribution.  The veteran adds that with his condition he has been unable to find gainful employment and in reviewing the C-file note, per Dr. "P" dated 1/3/01 the veteran is unemployable.  Notes per physical examination by Dr. K. dated May 2001 states he found no patellar deep tendon reflexes on physical examination at that time.  

There is a May 2003 writing addressed to the VAMC C&P examination unit, in which the RO stated as follows:  

The veteran's exam of April 2003 is returned as incomplete.  At a minimum there is no evidence that either a formal social and industrial survey was performed or that the examiner furnished an opinion as to the applicability of the provision s of 38 CFR 4.28 to this veteran's case.  Both actions were directed by the Board of Veterans' Appeals remand decision of Dec. 5, 2002

An examination was scheduled to address this discrepancy on VA's part but the Veteran cancelled the appointment.  In January 2004 he explained that the underwent the C&P examination at the VA hospital in Iron Mountain and then received orders to go to Milwaukee for the same examination.  He reported that he contacted the Milwaukee hospital and they informed him that it was a redundant examination so he, and according to the Veteran, the Milwaukee hospital personnel agreed that it was probably not necessary to attend the examination.  He stated that it was virtually impossible, due to his physical disability, for him to drive himself to Milwaukee.  He agreed to do whatever was necessary to resolve the situation.  

The following month, his representative informed VA that the Veteran misunderstood why he had to attend to examinations so close together and the examiner asked that he be rescheduled.  

Of record is a mental disorders examination report from April 2004.  The examiner noted that this was in addition to the C&P examination already conducted.  The examiner noted that since the Veteran is not requesting benefits for unemployability due to psychiatric conditions, his employability needed to be assessed by a medical doctor.  

In April 2004, the Veteran underwent another C&P examination of his spine.  The examiner recorded an essentially accurate medical history.  As to work history, the examiner recorded that the Veteran had attended VA vocational rehabilitation in 1994 and then worked as a bus driver for 10 weeks but eventually lost that job because he had no reflex in his leg.  It is unclear from the report whether the examiner attributed that job loss also as due to his narcotic medication for his back pain or if the narcotic medication coupled with the left leg problem prevented him from working at any time since 1994.  

The examiner noted that the Veteran had a recent memory and concentration deficit due to the pain medication.  

The Veteran reported that his pain was in the lower lumbar spine, that walking more than ten steps aggravated the pain to a level of 7 to out on a scale topping out at 10, and that sitting more than 20 minutes or riding the bus aggravated his low back pain.  The Veteran reported that he needed to constantly adjust his sitting position and that the pain in his lower back caused him difficulty in dressing, toileting, and walking.  

Physical examination showed an antalgic gait pattern, with short stance phase on the left.  Tandem gait was possible but clumsy.  Toe gait was possible on the right but not on the left.  Heel gait was normal bilaterally.  On standing, Romberg was negative.  Trendelenburg was negative bilaterally. On standing there was no scoliosis, and no abnormal curvature of the thoracic or lumbar spine.  

Range of motion measurements were apparently carried out three times, given the recording of the data.  Forward flexion was to 50, 65, and 65 degrees, extension was to 5 degrees on all three repetitions, lateral flexion to the right was to 10, 15, and 15 degrees, lateral flexion to the left was to 10, 15, and 15 degrees, lateral rotation to the right was to 15, 15, and 10 degrees, and lateral rotation to the left was to 15 degrees on all three repetitions.  

Muscle testing showed decreased muscle strength in the left great toe flexors, other toe flexors and plantar flexors of the ankle.  These were 4 out of  5compared to 5 out of 5 on the right.  All other tested muscles had normal strength.  There were decreased Achilles tendon reflex on the left, normal on the right. Patella reflexes were only plus or minus bilaterally.  Sensory tests showed the decreased sensation in the left lower extremity as well as the gluteal area which was about 1 to 3 out of 10 compared with 10 out of 10 on the right.  There was no muscle atrophy, with left and right circumference measurements of both lower extremities essentially equal.  Straight leg raising was negative bilaterally as was Patrick test.  There was tenderness along the sciatic nerve on the left and calf as well as the gluteal area.  There was also tenderness at the left superior gluteal nerve.  There was no muscle atrophy of the gluteus maximus bilaterally but there was decreased sensation in the left gluteal area.  

As to the spine, there was tenderness at the L3, 4, and 5 spinous process area but not tenderness above that area.  There was no paravertebral muscle atrophy bilaterally but there was tenderness at L2 down to L5 bilaterally. The sacroiliac joint had slight tenderness on the left and none on the right.  He had decreased motion of the lower spine.  

In a first addendum to the report, the examiner noted that x-rays of the Veteran's lumbar spine revealed very mild scoliosis and very mild degenerative joint disease in the lower thoracic spine with no abnormality at and around L5.  The examiner again reviewed the claims file after commenting that the Veteran's story was unclear.  

In a second addendum, the examiner stated as follows:  

I reviewed the c file again.  It is reported that this CT and MRI were negative, however, I did not find any CT or MRI report itself in the C file.  I also searched EMG report in the medical record (remote search) through the computer.  However, I could not find any EMG reprort (sic).  Although he does not have muscle atrophy in the left S1 innervated muscles, achilles tendon reflex, muscle strength and sensory in S1 dermatome is abnormal.  I will order EMG to rule out left S1 radiculopathy.  Whether he has S1 radiculopathy or not is not directly related to the unemployability, but accurate diagnosis is most basic and need to be clarified.  

In a third addendum, the examiner reported that an EMG was done on May 27, 2004 with negative result; there was no evidence of radiculopathy, and a normal nerve conduction test.  He also stated "[s]uggested plantar fasciitis and pes anserine bursitis."  He concluded as follows:  

Therefore, there is no evidence of L5 spine abnormality.  There is no evidence of radiculopathy.  It is more likely that his CT or MRI was negative.  Even though the patient complained numbness, weakness and pain in the leg, there was no objective evidence of pathology to explain his complaints.   Mild DJD of the spine at age [ ] is physiological.  

Regarding his unemployability, the details are in the above note.  Due to the significant side effects from pain medications, his cognition is decreased.  Due to his limited work experience and his education is high school graduate, heavy manual labor or desk work are not suitable for him.  Light manual labor is possible, however, again due to use of narcotics and pain meds potential for employment is very limited.  

VA treatment records include an April 2002 note that the Veteran was being followed at that institution, the Iron Mountain VAMC, for his low back problems as well as emphysema.  Pertinent to this claim, the clinician stated that the Veteran could not perform any physically demanding jobs, such as frequent bending, standing, lifting, or carrying.  

Also relevant is a May 2004 VA social work note.  The social worker remarked that the Veteran walked with a cane, appeared worn and tired, could not sit  comfortably  and shifted his body several times during the interview.  He reported that following his 1989 injury he was not able to go back to his old job, lived with his parents from1989 to 1994 due to his inability to work, eventually found work as a driver for a Native American facility but was unable to pass a physical for that job.  He reported that he did not sleep well, was sleepy most of the time and unable to concentrate due to his pain medication but could not stop taking the medication because of the pain.  The social worker noted that the Veteran's inability to sit without multiple adjustment of position was observably due to pain and that he appeared to be in pain during the interview.  

A May 2004 VA note documents that the Veteran was prescribed hydrocodone and methocarbanal, for pain and muscle relaxation, respectively.  

An entry from June 2004 notes that the Veteran had neuropathy of the left leg and was on vicodin and tramadol for the pain.  He also reported that his foot hurt.  There are several notes around this time documenting that the Veteran had pain of his right heel due to heel spur and bursitis.  

Diagnostic studies not already listed include a CT of his lumbar spine in June 2005 with findings including mild narrowing of L5-S1 disc height from disc degeneration and small calcified disc protrusion in the left posterolateral aspect of L5-S1 disc, not causing any indentation of the dural sac.  

A June 2005 neurology consult June 2005 was requested because the Veteran complained of chronic headaches and trembling.  The consult notes however are relevant to his low back claim.  Examination revealed deep tendon reflexes of one plus at the knees and of one at the ankles.  Lower extremities revealed strong negative straight leg raising.  Power was intact.  The physician included in the stated impression that the Veteran had a long history of low back pain without significant radicular features at the time of the June 2005 clinical examination.  However, the physician noted that the Veteran reported that sometimes he had sciatic symptoms that last for weeks.  

The physician also addressed the fact that the Veteran had been prescribed multiple narcotics.  He referred to that fact and the Veteran's low back condition in the following manner:  

In addition, the patient is on multiple narcotics for reasons of which I am quite uncertain other than he has heel spurs.  His lumbar disease appears to be primarily mechanical at this time.  I have asked for CT of lumbar spine be done as well.  Will have him follow-up with his primary.  His previous x-rays of his lumbar spine were fairly normal.  If the patient's lumbar spine fails to show significant root disease or other significant abnormalities, I would strongly suggest the patient be treated with more conservative treatment regime with vigorous physical therapy and alternative methods of pain control than chronic narcotics.  

Associated with the claims file are VA chiropractic treatment notes.  April 2006 notes include that he reported low back pain radiating into his left leg.  He also reported that his neck was stiff.  Objectively he was found to have muscle spasm, hypermobility, and fixation.  Assessment was somatic dysfunction of the cervical, thoracic, and lumbar area.  There are also podiatry notes from that month documenting that he had pain of the left foot.  He had undergone plantar fascial release of the left foot and the podiatrist found him to have arthritis of the first metatarsophalangeal joint and exostosis.  

VA outpatient notes from October 2006 include that the Veteran reported low back pain, that he had been taking vicodin every six hours without relieve, and that he asked for stronger medication.  He also reported pain in his left lower leg.  By the end of 2006 VA was prescribing methodone for the pain and in early 2007 he reported that the methodone treatment was working.  He continued  to report pain of the low back and left leg.  VA chiropractic notes from May 2007 include his report that he had a hard time laying down because of the pain.  VA pharmaceutical  notes indicate that the Veteran has been prescribed narcotic pain medication more or less continuously for a number of years including up through September 2011.  

In January 2009, the Veteran again underwent a C&P examination of his spine.  The Veteran reported ongoing pain of his back and that he took tramadol and vicodin for the pain.  He reported that the vicodin had sedative effects and that he limited the drug to when he is going to go to sleep.  Acknowledged by the examiner was that the Veteran had reported radiating back pain and there was a question of possible radiculopathy.  The examiner stated that all diagnostic workups, including MRI and CT scans and electromyographs had been negative.  The examiner stated that in May 2004 the Veteran underwent examination, the examiner suspected radiculopathy, but diagnostic tests, including lectromyographs, were normal, and, after review of the Veteran's chart, that 2004 examiner concluded that here was no evidence of radiculopathy and found no pathology to explain his left leg symptoms.  

In September 2009, an opinion was requested from a Veterans Health Administration (VHA) physician as to the impairment caused by the Veteran's low back disability at the time of his discharge from the National Guard.  That VHA opinion was subsequently relied by the Board in the April 2010 Board decision with regard to whether the Veteran was entitled to a stabilization rating from the date of separation from inactive duty for training in March 1989.  As noted in the REMAND portion of the instant document, the Parties have agreed that the dates specified in that request were incorrect and hence the VHA opinion is not probative as to the stabilization rating issue.  That being said, the examiner did address the extent of disability of the Veteran's back, apparently for a time frame outside of that of the request.  Therefore, the Board must address this evidence here.  

In that regard, the examiner stated as follows:  

At the time of the veteran's April 5, 1990 discharge from the National Guard, his low back disorder was healed and employability was feasible.  

The veteran's low back problem was more compatible with Lumbosacral strain characterized by slight subjective symptoms only.  

Review of the forwarded files reveal that the veteran's back problem was characterized by subjective complaints, unsubstantiated by any objective findings.  Further review of the records reveals inconsistency in the veteran's subjective complaints, as noted on review of the recorded histories and physical findings.  None of the performed diagnostic tests (MRI'S, x-rays, CT, EMG/NCV studies) reveal any abnormalities.  In my opinion, the veteran sustained a strain of the Lumbosacral region of his back, when he slipped and fell on the morning of March 12, 1989.  The effects of that fall have resolved, and his present diagnosis is subjective back pain unsupported by objective findings.  


II.B.  Applicable law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 . The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 . 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which the RO granted service connection for a low back disorder and assigned the initial disability rating.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

Since the Veteran filed his claim, substantive changes have been made twice to that portion of the Rating Schedule that addresses disabilities of the spine.  The first change became effective as of September 23, 2002.  See 67 Fed. Reg. 54345 -349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2003)).  The second change became effective on September 26, 2003. See 68 Fed. Reg. 51,454 -458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243) (2004). 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  Simply stated, ratings cannot be assigned under regulations prior to the date that such regulations became effective. 

Effective prior to September 23, 2002, a 60 percent evaluation was assigned if there was pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).  A 40 percent evaluation was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  Id.  A 20 percent evaluation was assigned for moderate intervertebral disc syndrome, with recurring attacks.  Id.  A 10 percent evaluation was assigned for mild intervertebral disc syndrome.  Id. 

For the period from September 23, 2002 to the change in the rating schedule in September 26, 2003, intervertebral disc syndrome was evaluated under Diagnostic Code 5293 as follows: 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.................. 60 

With incapacitating episodes having a total duration of at least weeks but less than 6 weeks during the past 12 months......................................................................... 40 

With incapacitating episodes having a total duration of at least 2 week but less than 4 weeks during the past 12 months.......................................................................... 20 

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months..................................................................... 10 

38 C.F.R. § 4.71a  (2003). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  at Note (1). 

A note under this criteria provided that when evaluating on the basis of chronic manifestations, the rater should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.  at Note (2). 

Prior to September 26, 2003, orthopedic manifestations of lumbar spine disabilities were evaluated under either Diagnostic Code 5292, for limitation of motion of the lumbar spine, or, arguably, under Diagnostic Code 5295 for lumbosacral strain. 

Under Diagnostic Code 5292, severe limitation of motion of the lumbar spine was assigned a 40 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5292 (2003).  This was the highest rating available under Diagnostic Code 5292. 

Under Diagnostic Code 5295, a 40 percent rating was assigned for lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo- arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  This was the highest rating available under Diagnostic Code 5295.  

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  The criteria for evaluating intervertebral disc syndrome was left substantively unchanged from this revision and merely renumbered as Diagnostic Code 5243.  Under these revised regulations, unless intervertebral disc syndrome is evaluated based on incapacitating episodes, disabilities of the thoracolumbar spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula) under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.  These criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire thoracolumbar spine.......................................................... 50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..................................................... 40 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5). 

As indicated below, the Veteran has never been found to suffer from ankylosis of the spine.  Therefore, Diagnostic Codes 5286, 5288 and 5289, effective prior to September 26, 2003, are not for application. For the same reason, ratings based on findings of ankylosis under the General Formula, effective from September 26, 2003, forward, are not for application. 

The General Formula directs raters to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  at Note (2); see also 38 C.F.R. § 4.71 , Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a  General Formula at Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint. If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Traumatic arthritis is rated under the same criteria as degenerative arthritis.  38 C.F.R. § 5010.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Id.  

As to criteria applicable to a rating for neurologic manifestations of the Veteran's service-connected low back injury it is noted that he has been diagnosed with sciatica.  Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a  Diagnostic Code 8520 (2011).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  Id. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The RO has assigned a hyphenated diagnostic code (5299-5242 and previously 5299-5295) for the Veteran's service connected disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's disability has been rated, first, as analogous to lumbosacral strain, and then as analogous to arthritis.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2009).  

For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  

In order to be granted a TDIU, the Veteran's service- connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19. 

In adjudicating this claim, the Board has reviewed several statements from medical professionals.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993), the Veterans Court stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433  (1995).  

Furthermore, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 


II.C.  Analysis

The Veteran's residuals of a low back injury has been rated by analogy as 40 percent disabling, effective since March 13, 1989.  After reviewing all of the evidence of record, the Board has concluded that the evidence is at least in equipoise and shows that the Veteran's residuals of a low back injury approximates the criteria for a 60 percent rating under Diagnostic Code 5293 as those criteria were listed prior to September 23, 2002.  The Board has also concluded that for the period beginning on September 23, 2002, the criteria have been met for a 40 percent rating for orthopedic manifestations of residuals of a low back injury (severe limitation of motion) under Diagnostic Code 5292 and for a 40 percent rating for neurologic manifestations of residuals of a low back injury (moderately severe incomplete paralysis of the left sciatic nerve) under Diagnostic Code 8520.  These manifestations all arise from a single injury, the fall during inactive duty for training in 1989, and thus whether assigned one 60 percent rating or two 40 percent ratings (which combine to 60 percent) the percentage requirements under 38 C.F.R. § 4.16(a) are met.  The Board finds the evidence to be at least in equipoise as to a finding that the Veteran's low back disability renders him unable to secure and follow a substantially gainful occupation.  Therefore, the Board grants his appeal as to the extent just discussed.  

The Board now turns to a discussion as to how it arrived at this decision.  

Evidence unfavorable to the Veteran's claim for a higher rating depends almost entirely on imaging (MRI and X-ray studies) and electrodiagnostic test (electromyography / nerve conduction) results.  Evidence favorable to assigning a higher rating depend on clinical tests, including testing for reflexes and sensory tests, and the Veteran's reports of symptoms.  The deficits in his reflexes is evidence that his left lower extremity incomplete partial paralysis is not only sensory.  

The Board will first discuss its evaluation of the evidence unfavorable to granting a higher rating for his low back disability and then discuss its evaluation of the evidence favorable to granting a higher rating for his low back disability.  

Categorizing the evidence is the most efficient way to discuss the unfavorable evidence.  First, the evidence includes several normal diagnostic test findings.  MRI of the Veteran's lumbosacral spine in 1989 showed no abnormalities; electromyograms in 1989 and in 2004 and nerve conduction study in 2004 were normal, providing no evidence of radiculopathy; x-rays of his lumbosacral spine in 2003 showed normal intervertebral disc spaces.  These diagnostic tests, therefore provide some evidence against his claim.  The Board assigns this evidence moderate weight.  On the one hand, the evidence is objective, on the other hand, these are the results of tests and only one avenue of determining the extent of his disability.  The Board does not find the test results to be dispositive and assigning more than moderate weight is not indicated.  

Second, there is some indication from two of the examiners that they may have suspected the Veteran of exaggerating his reported symptoms, and thus less than credible.  The language found in the report of the May 1990 examination - referring to a "little bitty cane" used by the Veteran, that the Veteran dressed and undressed with "no difficulty at all," and that the Veteran walked to the examination room using a cane but not in any real need of the cane, along with his described use of a wheelchair, all tend to show that the examiner found him less than credible as to the severity of his symptoms.  The September 2009 VHA opinion also raises the question of credibility in that the examiner stated that there was inconsistency in the Veteran's reported history of complaints and the objective findings and the examiner stated that, in the examiner's estimation, the Veteran's low back condition had resolved very shortly after the 1989 injury.  

This evidence is assigned minimal weight unfavorable to the Veteran's claim for a higher rating.  The September 2009 mention of inconsistency is not completely inaccurate but that inconsistency goes not to the Veteran's complaints of symptoms but merely to an inconsistency between some of the objective findings and his reports.  The opinion that his back condition had resolved shortly after his 1989 injury is itself too inconsistent with the bulk of evidence of clinical complaints and findings, including repeated findings of absent reflexes, to warrant much weight.  As to the 1990 report, the examiner observed the Veteran for a very short period of time and while one explanation as to why he appeared to not really need the cane and why he got undressed and dressed with no difficulty may be that he was exaggerating his reported symptoms, another may be that he simply was having less symptoms on that particular day but was accustomed to needing a cane to ambulate on regular basis.  Given these possibilities, the Board cannot assign much weight to the 1990 and 2009 evidence of lack of credibility.  

Third, there are the negative opinions themselves from 1990 and 2009 and the opinion found in the third addendum to the April 2004 examination report.  For the same reasons already discussed, the Board finds the 1990 and 2009 opinions of only slight probative value, the opinions are so tied to what amounts to the examiner's credibility findings that no additional weight can be assigned on the basis that they are medical opinions.  

In the 2004 third addendum, the examiner noted that electrodiagnostic nerve testing showed no evidence of radiculopathy and then referred to the Veteran's plantar fasciitis and pes anserine bursitis as the source of his neurological complaints of the lower extremity.  The Board cannot assign any significant probative weight to this statement because it is so inconsistent with the history of the Veteran's complaints.  Over the majority of the time frame that the Veteran had reported left lower extremity neurological symptoms there had been no mention of plantar fasciitis or bursitis.  Assigning his symptoms to those conditions therefore leaves unexplained his long history of complaints.  This gap in an explanation amounts to a lack of meaningful rationale for the implied opinion that his lower extremity complaints were due to plantar fasciitis and bursitis.  

Now the Board turns to the evidence favorable to the Veteran's claim for a higher rating for his back disability.  

As to his reports of symptoms, he has been consistent in reporting left lower extremity symptoms, including pain and numbness, low back pain, and interference with a significant number of functions, including sitting, walking, sleeping, and driving a car.  His more than 20 years of consistent reports is evidence that he is credible in those reports.  Given the extent of his reports and their consistency, the Board assigns considerable probative value to his reports.  

Those reports are supported by objective findings made on several occasions.  He has repeatedly been found to have missing or abnormal reflexes of his left lower extremity, both the patella and Achilles reflexes.  The evidence shows that on several occasions, pin prick testing was abnormal on the left side.  He has been found to have decreased muscle strength in the left lower extremity, as showing in the April 2004 examination.  Dr. E.H.K. provided findings of numerous tests tending to show that the Veteran has a complicated disability consisting of neurological and orthopedic manifestations.  Range of motion testing has repeatedly shown that he has severe limitation of motion and pain on the motion that he does have.  

Additionally, not all imaging tests have been negative.  The June 2005 CT study included findings of narrowing of L5-S1 disc height from disc degeneration.  

Comparing the credibility evidence, the Board finds the evidence favorable to a finding that the Veteran is credible to outweigh the evidence unfavorable to such a finding.  

The evidence favorable to his claim for a higher rating, consisting of his credible reports of severe pain and neurological symptoms of his low back and left lower extremity, supported by clinical test findings by more than one medical professional, and positive findings with regard to numerous tests, the Board finds to outweigh the evidence unfavorable to his claim, consisting essentially of normal electrodiagnostic test findings and imaging findings.  

That favorable evidence tends to show that it is appropriate to rate the disability by analogy.  After reviewing all applicable rating criteria, and taking into consideration that a very significant part of the Veteran's symptomatology that severely limits his ability to function is those symptoms affecting the neurological function of his left lower extremity, the Board finds that the criteria found at the pre-September 23, 2002 version of Diagnostic Code 5293 are the most appropriate to rate this disability.  

Under those criteria, the Board finds that his disability approximates the criteria for a 60 percent rating under that version of Diagnostic Code 5293.  Although there does appear to be some periods of relief, even by the Veteran's own account, the symptoms he has are better described as occurring with little intermittent relief.  A fair reading of the evidence tends to show that with any amount of activity the Veteran has symptoms involving pain and sciatic neuropathy.  Nor can those symptoms be described as only moderate.  Rather, the symptoms cause an extreme loss of function.  Of note, he has reported muscle spasm and there are clear findings of loss of abnormal reflexes of the left lower extremity as well as diagnoses of sciatica.  Those findings the Board approximate the criterion of "other neurological findings appropriate to the site of the diseased disc."  

Prior to the change in the 2002 change in the rating schedule there was no provision for assigning separate ratings for neurologic and orthopedic manifestations.  Under that old criteria, the most advantageous rating possible is the rating under Diagnostic Code 5293.  Review of the regulations in existence at that time, the Board finds that a rating in addition to the 60 percent rating under Diagnostic Code 5293, including based on application of 38 C.F.R. § 4.40 and/or § 4.45, would amount to the impermissible practice of pyramiding.  See 38 C.F.R. § 4.14. 

It has been considered by the Board whether an orthopedic rating coupled with a neurological rating would provide a higher rating under the revised criteria.  Those revised criteria allow for such rating as of the change in the regulations effective in September 2002.  He does not have ankylosis of the thoracolumbar spine, so the highest rating available for the orthopedic manifestations would be a 40 percent rating.  The most appropriate Diagnostic Code under the facts of this case is Diagnostic Code 5292 for severe limitation of motion of the lumbar spine.  As this is the highest rating available for limitation of motion under either Diagnostic Code 5292 or the criteria revised effective September 2006, application of 38 C.F.R. § 4.40 and/or 4.45 cannot give rise to a higher rating for limitation of motion.  

There is sufficient evidence for the Board to determine that orthopedic manifestations of his residuals of a low back injury approximate the criteria for a 40 percent rating.  The examination reports tend to show that he has significant function limiting pain on forward flexion and lateral flexion.  Given the range of  motion measurements and taking into consideration the DeLuca factors, the Board finds that limitation of motion caused by his residuals of a low back injury most nearly approximates severe limitation of motion of the lumbar spine rather than moderate limitation of motion of the lumbar spine.  

There is sufficient favorable evidence, in the Board's opinion, to warrant a 40 percent rating under Diagnostic Code 8520 for moderately severe incomplete paralysis of the left sciatic nerve but the evidence fails to show that he has muscle atrophy so his neurological manifestations do not approximate the criteria for a 60 percent rating under that criteria.  He has consistently been found to have not only sensory deficits but also loss of reflexes.  The examination findings and his reports of symptoms approximates the criteria for moderately severe incomplete paralysis of the left sciatic nerve.   

As to the right lower extremity, the evidence is against a grant of any compensable rating for neurological manifestations of his service-connected low back disability.  In this regard, the diagnostic test findings are negative and the vast bulk of clinical findings are negative.  While there are some findings of right or both patella reflexes absent, that evidence is outweighed by the negative evidence.  Most importantly, the Veteran has not reported right lower extremity neurologic manifestations.  The evidence that is most significant in finding that a rating is appropriate for left lower extremity neurologic manifestations - the Veteran's consistent reports of symptoms involving his left leg - is not present with regard to the right lower extremity.  Hence, weighing the unfavorable evidence against the favorable evidence as to whether a separate rating is warranted for right leg neurologic manifestations, the unfavorable evidence preponderates.  There is no reasonable doubt to be resolved as to that question.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence is also against a finding that a higher rating could be assigned based on incapacitating episodes.  In this regard, there is no evidence of record showing that the Veteran has had periods of bedrest that would provide for a higher rating than that determined in this decision.  Although he has reported that bedrest relieves his symptoms or that he has had bedrest, the evidence does not show that he has had incapacitating episodes as that term is described in the rating schedule.  Furthermore, as the Board has determined that a 60 percent rating (whether as a single rating under the oldest version of Diagnostic Code 5293 or a combined rating under the 2002 revised schedule) is warranted and that is the maximum rating available for evaluation of intervertebral disc syndrome based on incapacitating episodes.  

Of note, a 40 percent rating for orthopedic manifestations combined with a 40 percent rating for neurologic manifestations combine to a rating of 60 percent by application of 38 C.F.R. § 4.25. (40 percent plus 40 percent of the remaining 60 percent equals 64 percent which rounds to 60 percent per the regulation).  Although there is no advantage to the Veteran so long as those are his only two separate ratings, should, at some point in the future, another disability is found to be service connected and a 10 percent rating is assigned, application of § 4.25 would result in a higher combined rating if he has two 40 percent ratings as opposed to a single 60 percent rating.  Based on this possibility, the rating or ratings most favorable to the Veteran is the 60 percent rating prior to September 23, 2002 and the separate ratings, under Diagnostic Code 5292 and 8520 after September 23, 2002.  

The Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in this case.  The rating schedule contemplates all of the symptomatology of his service connected low back disability.  Pain and weakness result in limitation of motion and are contemplated by the criteria already discussed for limitation of motion.  His neurologic symptomatology is contemplated by Diagnostic Code 8520.  The degree or severity of the symptoms are is also contemplated in that the rating schedule provides for ratings for ankylosed spine and for complete paralysis of the sciatic nerve, manifestations more severe than those suffered by the Veteran.  For these reasons, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case and therefore the Board declines to remand this matter for referral for extraschedular consideration.  

Now the Board turns to the issue of whether a TDIU is warranted.  Because following implementation of this Board decision, the Veteran will have a single disability rated as 60 percent disabling under Diagnostic Code 5293 (2002) the percentage requirements of 38 C.F.R. § 4.16(a) are met.  As to the ratings after September 2002, those ratings combine to 60 percent and the neurological and orthopedic ratings come from a common injury and therefore meet the single disability rated at 60 percent requirement of subsection (a).  

Medical opinion evidence of record addressing employability include the April 2004 examination report and addendums and the September 2009 VHA opinion.  Of these the April 2004 examination is more probative because it is more detailed and better reasoned.  That examiner, even after determining that the electrodiagnostic tests were negative, explained that the Veteran could, at best engage in light manual labor.  The examiner explained that his use of pain medication for his service connected disability made most employment not feasible.  As documented above, the Veteran has clearly been prescribed a number of pain medications for a significant period of time.  

The Board finds that the preponderance of the evidence refers to his pain medication as prescribed for his reported back and left leg pain.  Little weight is assigned to the statement from the June 2005 neurology consult that the clinician was uncertain as to why the Veteran was prescribed pain medication and his reference to heel spurs.  The documented references to the reasons for his pain medication is sufficient for the Board to determine that the medication is prescribed for pain resulting from his service-connected disability.  

As to the September 2009 VHA opinion, that opinion was that the Veteran's injury had resolved decades ago.  Given that the bulk of the treatment records and examinations show that he has continued to have residuals of that injury, the Board assigns the September 2009 opinion little weight on the issue of whether a TDIU is warranted.  

Finally, the Veteran's own credible descriptions of his limitations, well documented in the claims file and recounted in the factual background section of the instant document, tend to show that his service-connected disability prevents him from securing and following a substantially gainful occupation.  

Therefore, the preponderance of evidence is favorable to a finding that a TDIU is warranted in this case.  


ORDER

Entitlement to a 60 percent disability rating for the Veteran's residuals of a low back injury is granted for the period prior to September 23, 2002, is granted.  

Entitlement to a 40 percent disability rating for orthopedic manifestations of the Veteran's residuals of a low back injury is granted for the period from September 23, 2002, forward.  

Entitlement to a 40 percent disability rating for neurologic manifestations of the Veteran's residuals of a low back injury is granted for the period from September 23, 2002, forward.  


REMAND

In the April 2010 decision, the Board denied entitlement to a prestabilization rating from the date of separation from inactive duty for training in March 1989.  In rendering that decision, the Board relied on a November 2009 VHA medical opinion that the Board requested in September 2009.  

The basis for the February 2011 joint motion, granted by the Veterans Court, was that the VHA medical opinion was inadequate for rating purposes because the September 2009 request mischaracterized the issue on appeal.  Specifically, the Parties noted that the examiner was asked to provide medical opinions with regard to the state of the Veteran's back disorder as related to his employability at the time of his "April 5, 1990 discharge from the National Guard," but that the Board had previously and consistently characterized the issue as entitlement to a prestabilization rating from the date of separation from active duty training in March 1989.  February 2011 joint motion at 2.  

In that joint motion the Parties discussed the inadequacy of the November 2009 opinion for the reasons noted and agreed that "once VA  determines that a medical opinion is necessary , he is compelled to ensure its adequacy."  Id. at 3.  The parties stated as follows:  

Thus, it is necessary to afford Appellant another VHA medical opinion to ensure that the examiner evaluate evidence of record during the applicable period of time, i.e., from March 1989, to determine whether Appellant's low back disorder was unstable with severe disability and substantially gainful employment not feasible or advisable or whether his low back disorder was unhealed or incompletely healed with the likelihood of material impairment in employability.  

Id. at 3.  

The Board recognizes that the Parties agreed that VA must afford the Veteran another "VHA medical opinion."  Here, the Board is remanding the issue for VA to afford the Veteran another medical opinion from a physician specializing in orthopedics, the same type of specialist requested in the September 2009 request for an opinion and the specialty practiced by the physician that rendered that opinion.  The Board finds that this instant remand request does not meaningfully vary from the instructions in the joint motion.  The Board also finds that, while there is not technically absolute compliance with the remand approved by the Veterans Court, in that a " another VHA medical opinion" has not been requested pursuant to 38 C.F.R. § 20.901, which was how the November 2009 opinion was obtained, but rather the medical opinion is requested via a remand to the RO, there has been at least substantial compliance with the Veterans Court's ORDER.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (it is substantial compliance with remand orders, not absolute compliance, that is required).  

There is no indication in the September 2009 request for the VHA opinion, in the August 2008 joint motion that preceded that request, or in the April 2010 Board decision that relied on the VHA opinion, that the Board chose to request a VHA opinion, rather than remand the matter in September 2009, for any reason other than expediency, i.e., to reduce the time to obtain the opinion and thereby reduce the delay in adjudicating the appeal.  There is no indication in the February 2011 joint motion of an agreement between the Parties for the same physician that rendered the November 2009 opinion to render another opinion.  There thus appears to be no compelling reason to prefer a VHA opinion as to this issue, as the facts related to all of the issues that are the subject of this appeal now stand, to an opinion obtained through a remand to the RO.  

There is however a reason that may benefit the Veteran for the Board to remand for the opinion instead of again requesting a VHA opinion.  The decision portion of the instant document grants the Veteran's appeal for a higher rating for his low back disability, both through the criteria found in the diagnostic codes and through a TDIU.  By including the remand in this document, Board is able to more quickly adjudicate those matters in a manner favorable to the Veteran.  In contrast, if the Board were to again go down the path of requesting a VHA opinion, it runs the risk of injecting additional delay while waiting for the VHA opinion and adjudicating all issues in one document.  

As it appears to the Board that substantial compliance with the terms of Veterans Court's ORDER is achieved by remanding for a medical opinion by physician with the same qualifications as those of the examiner who rendered the November 2009 opinion, and the Veteran is not only not prejudiced by this means of effectuating the agreement of the Parties but is potentially benefitted by the reduced delay in implementing the increased rating, the Board will proceed with the remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran's entire claims file including a copy of this REMAND to a physician specializing in orthopedics, the physician must review the claims file and must review the body of this REMAND  After reviewing all of this evidence, the physician must provide a medical opinion that addresses the matters listed below.  In that medical opinion, the physician must provide detailed rationale for all conclusions reached.  Conclusions without such rationale are of no probative value and do not constitute an adequate medical opinion.  The physician must include in his or her report whether he or she specializes in orthopedics.  

The examiner must carefully review the September 11, 2009 letter, addressed to the Chief of Staff of the VAMC New Orleans, in which the Board requested a medical opinion.  That request letter is located in Volume 3 of the Veteran's claims file.  The examiner is asked to address the questions listed as 1), 2), and 3) with the following change to questions 1) and 2):  replace the words "at the time of the Veteran's April 5, 1990 discharge from the National Guard" with the words "at the time of the Veteran's separation from inactive duty training in March 1989".  

2.  Then, after ensuring that the opinion obtained from the orthopedist is adequate, readjudicate the issue of entitlement to a prestabilization rating from the date of separation from inactive duty training in March 1989.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


